Citation Nr: 1633657	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  05-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.  

2.  Entitlement to service connection for a heart disorder, claimed as coronary artery disease, to include as secondary to herbicide exposure and type II diabetes mellitus.

3.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus and prostate cancer.

6.  Entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, to include as secondary to herbicide exposure and diabetes mellitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010, the Board denied the claims of entitlement to service connection for Type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities and remanded the claims of entitlement to service connection for depression and for a heart disorder.  

Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In April 2012 the Court vacated the Board's decision and returned the issues of entitlement to service connection for type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities to the Board for additional development pursuant to a joint motion for remand.  

In an October 2012 decision, the Board remanded the claims of entitlement to service connection for type II diabetes mellitus, prostate cancer, impotence, and peripheral neuropathy of the upper and lower extremities for development consistent with the joint motion for remand.

In January 2015, the Board remanded all six issues for a travel board hearing.

In March 2015, the Veteran had a travel board hearing before an Acting Veterans Law Judge and a transcript of that hearing is unavailable.  Moreover, that Acting Veterans Law Judge is no longer employed at the Board.  In light of the unavailability of the March 2015 hearing transcript, the Veteran was afforded another opportunity for a board hearing.  38 C.F.R. § 20.717 (2015).  In April 2016, the Veteran had another travel Board hearing held at the RO before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In his May 2004 claim, the Veteran asserted that his coronary artery disease is secondary to type II diabetes mellitus.  In a June 2004 letter, the RO stated that it was considering the peripheral neuropathy and impotence claims as secondary to type II diabetes mellitus and the diabetes mellitus and prostate cancer as secondary to herbicide exposure.  Ischemic heart disease and early-onset peripheral neuropathy are Agent Orange-presumptive disorders.  38 C.F.R. § 3.309(e) (2015).  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to a veteran.  The Board will also consider whether the impotence is secondary to prostate cancer.  In light of the above, the issues are as stated on page one of this decision.

All issues except entitlement to service connection for a depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has a depressive disorder and whether the depressive disorder is related to active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

The Veteran's service treatment records are for the most part unavailable.  VA has a heightened duty to assist him in developing his claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The Veteran asserts that he had psychiatric symptomatology in service while in Panama and that he was treated for that symptomatology.  The limited service treatment records do not show that he was treated in service for psychiatric symptomatology.  As discussed above, his service treatment records are for the most part unavailable.  At an August 1976 VA examination, slightly more than a year after active service, the Veteran reported that he was treated for psychiatric symptomatology while stationed in Panama.  The Veteran is competent to report that he was treated for psychiatric symptomatology.  In light of his near contemporaneous reporting of in-service treatment for psychiatric symptomatology, the Board finds the Veteran credible.  Therefore, Hickson element (2), evidence of in-service incurrence or aggravation of a disease or injury, is satisfied.

There is conflicting medical evidence on the nature of the current acquired psychiatric disorder and whether the disorder is related to active service.

A January 2012 VA examiner diagnosed a depressive disorder.  The examiner noted that the Veteran reported that he was treated in Panama for in-service psychiatric symptomatology.  In an April 2012 addendum, the examiner opined that it is at least as likely as not that the Veteran's current depressive disorder is related to his military service because he received mental health treatment for the disorder during service.  The examiner added that the recent psychosocial stressors have further exacerbated his depression.

An April 2014 VA examiner diagnosed an adjustment disorder with depressed mood.  That examiner stated that the Veteran's current symptoms of depression appear to be related to post-military life stressors, including current financial strain and worry regarding the incarceration of three children.

The favorable medical opinion is predicated on the Veteran's reporting of in-service treatment of psychiatric symptomatology, which the Board finds credible.  The unfavorable opinion is predicated on the severity of the recent psychosocial stressors and the lack of post-service psychiatric treatment.  Having reviewed the complete record and giving great weight to the evidence of in-service treatment of psychiatric symptomatology and the fact that the VA examiner also addressed recent psychosocial stressors, the Board finds that the evidence is in equipoise as to whether the Veteran has a depressive disorder and whether his depressive disorder is related to active service.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Entitlement to service connection for a depressive disorder is granted.


REMAND

In the October 2012 remand, the Board directed the AOJ to obtain the Veteran's complete service personnel records pursuant to the joint motion for remand.  Instead, the AOJ made a generic request for service personnel records that would be relevant for a claim of entitlement to service connection for posttraumatic stress disorder.  Although the service department responded by sending post-active-duty service personnel records, it is not clear that all available service personnel records were obtained since the request was narrow instead of broad.  The AOJ should request the Veteran's complete service personnel records rather than making a limited request for these records.

In the October 2012 remand, the Board also directed the AOJ to ask the Veteran for the appropriate dates, location, and nature of his reported exposure to Agent Orange or other pertinent herbicides in Panama.  The Board directed the AOJ to undertake additional development after he responded, to include contacting the Joint Services Records Research Center to make a formal finding of insufficient information to verify exposure to herbicides if applicable.  In December 2013, the Veteran's former counsel provided information on the Veteran's reported exposure to Agent Orange.  The AOJ did not undertake any additional development because it determined that the information provided was not specific enough for further development rather than contacting the Joint Services Records Research Center to make that determination for the AOJ.  In light of the information provided, the AOJ should contact the Compensation Service and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service cannot verify exposure, then the AOJ contact the Joint Services Records Research Center to request verification.  

A January 2012 VA examiner diagnosed unspecified coronary atherosclerosis.  The AOJ determined that unspecified coronary atherosclerosis is not a current disability because it is an abnormal lab finding.  Another VA examination is necessary to address whether the unspecified coronary atherosclerosis is a current disability.

A December 1997 VA treatment record reflects that the Veteran applied for Social Security disability benefits.  The AOJ should attempt to obtain all records from the Social Security Administration pertaining to a claim for Social Security disability benefits.

At the April 2016 hearing, the Veteran reported that he had received treatment at the Dallas VA Medical Center since 1975.  The AOJ obtained all VA treatment records from July 1980 to March 1999 and from January 2007 to August 2008.  The AOJ should attempt to obtain all records from the Dallas VA Medical Center from 1975 to June 1980, April 1999 to December 2006, and from August 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records from the Dallas VA Medical Center from 1975 to June 1980, April 1999 to December 2006, and from August 2008 to the present, to include any archived records.

2.  The AOJ should request copies of the Veteran's complete service personnel records.  If they cannot be located, the RO should ask the Veteran to provide copies of all personnel records he has in his possession.

3.  The AOJ should contact the Social Security Administration and attempt to obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

4.  Based on the information provided in the December 2013 statement of the Veteran's former counsel, March 2014 statement of the Veteran, and his hearing testimony, the RO should contact the appropriate source to attempt to corroborate the Veteran's assertion that there was spraying, testing, transporting, storage, or usage of Agent Orange in the Panama Canal Zone from June 1973 to June 1975.

The RO should request a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged by the Veteran.  If the exposure is not verified by the request to Compensation Service, verification should be sought from the Joint Services Records Research Center.  The RO should forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to Joint Services Records Research Center and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record. 

5.  The AOJ should arrange for a cardiovascular evaluation of the Veteran to determine the nature and likely etiology of his current heart disorder(s).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on claims file review and examination of the Veteran, the examiner should provide an opinion responding to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's current cardiovascular disability entities shown by the factual evidence of record.  

(b)  Please opine on whether it is at least as likely as not (50% or better probability) that unspecified coronary atherosclerosis is a current disability.

(c)  For each listed diagnosis, please opine whether such is at least as likely as not (50% or better probability) related to the Veteran's service, and specifically the complaints/abnormal findings noted therein.

The examiner must explain the rationale for all opinions.

6.  Thereafter, the RO must undertake any additional necessary development and readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


